 

- . *
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations F | i. E D

UNITED STATES DISTRICT COURT JUL 12 2021
SOUTHERN DISTRICT OF CALIFORNIA CLERK US. DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A C AL CASEQL”” oepury,

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

 

 

 

V.
LACY JUNE FERRELL (1)
Case Number: 3:17-CR-02090-CAB
Holly A Sullivan, FD
Defendant’s Attorney
REGISTRATION NO. 62549-298
oO =
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. 1.
[1 was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
I Failure to report as directed

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence ts imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shail notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

July 9,202” }

Date “TA

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

Sentence

  

 
o

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: LACY JUNE FERRELL (1) Judgment - Page 2 of 2
CASE NUMBER: _3:17-CR-02090-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SIX (6) MONTHS.

O

Sentence imposed pursuant to Title 8 USC Section 1326(b).
X) The court makes the following recommendations to the Bureau of Prisons:
e Designated to a facility in Oklahoma to facilitate family visitation.

The defendant is remanded to the custody of the United States Marshal.

The defendant shali surrender to the United States Marshal for this district:
O at A.M. on

 

 

C1 as notified by the United States Marshal.
cq The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
TM onor before
CL] as notified by the United States Marshal.
[) as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:17-CR-02090-CAB
